Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

STEPHEN BUSHANSKY,

       Plaintiff,

v.

LIBERTY OILFIELD SERVICES INC.,
CHRISTOPHER A. WRIGHT,
KEN BABCOCK,
PETER A. DEA,
WILLIAM F. KIMBLE,
N. JOHN LANCASTER, JR.,
JESAL SHAH,
BRETT STAFFIERI,
CARY D. STEINBECK, and
GALE A. NORTON,

       Defendants.

                             COMPLAINT AND JURY DEMAND


       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action against Liberty Oilfield Services Inc. (“Liberty Oilfield”

or the “Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a stock issuance
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 2 of 16




in connection with a proposed transaction, pursuant to which the Company will acquire

Schlumberger Limited’s (“Schlumberger”) onshore hydraulic fracturing business in the United

States and Canada (“OneStim”), including its pressure pumping, pumpdown perforating, and

Permian frac sand businesses in exchange for a 37% equity interest in the combined company (the

“Proposed Transaction”).

       2.     On September 1, 2020, Liberty Oilfield and Schlumberger issued a joint press

release announcing that they had entered into a Master Transaction Agreement (the “Transaction

Agreement”) by and among Schlumberger Technology Corporation (“Schlumberger US”),

Schlumberger Canada Limited (“Schlumberger Canada” and, together with Schlumberger US, the

“Schlumberger Parties”), Liberty Oilfield Services New HoldCo LLC (“US Buyer”), LOS Canada

Operations Inc. (“Canadian Buyer”), and the Company, pursuant to which the Company will

acquire certain assets and liabilities of the Schlumberger Parties’ OneStim business, (the

“Transferred Business”) in exchange for up to 66,326,134 shares of Liberty Oilfield Class A

common stock (“Shares Consideration”), and a non-interest bearing demand promissory note

payable in either cash or a portion of the Shares Consideration (the “Canadian Buyer Note”).

       3.     On October 29, 2020, Liberty Oilfield filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

Liberty Oilfield stockholders vote in favor of the issuance of 66,326,134 shares of Class A

common stock in connection with the Proposed Transaction and pursuant to the Transaction

Agreement (the “Stock Issuance”), omits and/or misrepresents material information concerning,

among other things: (i) the Company’s and the Transferred Business’ financial projections and the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Tudor Pickering Holt & Co Advisors LP (“TPH”);




                                               2
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 3 of 16




and (ii) TPH’s potential conflicts of interest. Defendants authorized the issuance of the false and

misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

        4.       In short, unless remedied, Liberty Oilfield’s public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting decision on the Stock Issuance. Plaintiff seeks to

enjoin the stockholder vote on the Stock Issuance unless and until such Exchange Act violations

are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. Liberty Oilfield

is headquartered in this District. Moreover, each of the Individual Defendants, as Company

officers or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the




                                                   3
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 4 of 16




owner of Liberty Oilfield common stock.

        9.      Defendant Liberty Oilfield is a Delaware corporation with its principal executive

offices located at 950 17th Street, Suite 2400, Denver, Colorado 80202. Liberty Oilfield is an

independent provider of hydraulic fracturing services to onshore oil and natural gas exploration

and production companies in North America. The Company’s common stock is traded on the New

York Stock Exchange under the ticker symbol “LBRT.”

        10.     Defendant Christopher A. Wright (“Wright”) serves as the Company’s Chairman

of the Board, Chief Executive Officer (“CEO”) and has been a director of the Company since

January 2018.

        11.     Defendant Ken Babcock (“Babcock”) has been a director of the Company since

January 2018.

        12.     Defendant Peter A. Dea (“Dea”) has been a director of the Company since January

2018.

        13.     Defendant William F. Kimble (“Kimble”) has been Lead Director of the Company

since October 2018 and a director since January 2018.

        14.     Defendant N. John Lancaster, Jr. (“Lancaster”) has been a director of the Company

since January 2018.

        15.     Defendant Jesal Shah (“Shah”) has been a director of the Company since January

2018.

        16.     Defendant Brett Staffieri (“Staffieri”) has been a director of the Company since

January 2018.

        17.     Defendant Cary D. Steinbeck (“Steinbeck”) has been a director of the Company

since January 2018.




                                                4
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 5 of 16




       18.     Defendant Gale A. Norton (“Norton”) has been a director of the Company since

July 2019.

       19.     Defendants identified in paragraphs 10 to 18 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                                OTHER RELEVANT ENTITIES

       20.     Schlumberger is a Curacao corporation with its principal executive offices located

at 5599 San Felipe, Houston, Texas 77056. Schlumberger is the world’s leading provider of

technology for reservoir characterization, drilling, production, and processing to the oil and gas

industry.    With product sales and services in more than 120 countries and employing

approximately 85,000 people as of the end of second quarter of 2020 who represent over 170

nationalities, Schlumberger supplies the industry’s most comprehensive range of products and

services, from exploration through production, and integrated pore-to-pipeline solutions that

optimize hydrocarbon recovery to deliver reservoir performance sustainably. Schlumberger’s

common stock trades on the New York Stock Exchange under the ticker symbol “SLB.”

       21.     US Buyer is a Delaware limited liability company, the managing member of which

is the Company.

       22.     Canadian Buyer is a British Columbia corporation and indirect, wholly-owned

subsidiary of US Buyer.

       23.     Schlumberger US is a Texas corporation.

       24.     Schlumberger Canada is a corporation organized pursuant to the laws of the

Canadian Province of Alberta.

                                SUBSTANTIVE ALLEGATIONS

Company Background

       25.     Liberty Oilfield is an independent provider of hydraulic fracturing services and


                                                5
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 6 of 16




goods to onshore oil and natural gas exploration and production (“E&P”) companies in North

America. The Company provides its services primarily in the Permian Basin, the Eagle Ford Shale,

the Denver-Julesburg Basin (the “DJ Basin”), the Williston Basin, the San Juan Basin and the

Powder River Basin. Liberty Oilfield has grown organically from one active hydraulic fracturing

fleet in December 2011 to 24 active fleets in February 2020.

       26.     On October 27, 2020, the Company issued a press release announcing its third

quarter 2020 financial results, including revenue of $147 million, a 67% increase from $88 million

in the second quarter of 2020; net loss after taxes of $49 million compared to net loss of $66 million

in the second quarter of 2020; adjusted EBITDA improved 75% to a loss of $3 million from a $13

million loss in the second quarter; and fully diluted loss per share was $0.41 for the third quarter

of 2020 compared to loss of $0.55 per share for the second quarter of 2020. Defendant Wright

commented on the quarter’s results stating:

       As our industry emerges from the depths of the downturn, our third quarter results
       showcase an endorsement from our customers of our high-quality service and
       technology offerings. Our business expanded with top tier customers during the
       third quarter, and we entered a major gas basin, the Haynesville Shale, with an
       existing customer. The completions activity rebound is modestly ahead of the pace
       we expected earlier this year. Revenues increased to $147 million in the third
       quarter and Adjusted EBITDA, excluding non-cash items, was approximately $1
       million for the quarter. Total liquidity was $154 million, with no borrowings drawn
       on our ABL facility. The past six months have been a testing time for our industry
       and the world. I am proud of the strength and tenacity that the Liberty family has
       demonstrated throughout this period of volatility.

The Proposed Transaction

       27.     On September 1, 2020, Liberty Oilfield and Schlumberger issued a joint press

release announcing the Proposed Transaction. The press release stated, in relevant part:

       DENVER & HOUSTON--Liberty Oilfield Services Inc. (NYSE: LBRT) and
       Schlumberger (NYSE: SLB) announced today an agreement for the contribution of
       Schlumberger’s onshore hydraulic fracturing business in the United States and
       Canada (“OneStim®”), including its pressure pumping, pumpdown perforating,



                                                  6
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 7 of 16




     and Permian frac sand businesses to Liberty in exchange for a 37% equity interest
     in the combined company. The combined company will deliver best-in-class
     completion services for the sustainable development of unconventional resource
     plays in the United States and Canada land markets.

     The transaction is expected to close in the fourth quarter of 2020 and is subject to
     Liberty stockholder approval, regulatory approvals and other customary closing
     conditions. Following the closing of the transaction, Liberty will offer one of the
     most innovative suites of completion services and technologies to operators in
     onshore North America. Liberty will continue to be led by its current management
     team.

     Liberty Chairman and Chief Executive Officer Chris Wright stated, “From day one,
     the Liberty team has been laser focused on delivering superior returns for our
     customers and stockholders. The last several months have been extremely
     challenging for the world, the industry and the Liberty family. These times also
     bring opportunity. This transaction will be a transformative step forward in our
     journey as a company. Our expanded technology portfolio and breadth of
     operations will enable Liberty to further raise our already high bar for safe,
     innovative, efficient and ESG-conscious frac operations. I look forward to the
     OneStim team joining Liberty on our mission to help customers provide low-cost
     clean oil & gas to our country and the world.”

     Schlumberger Chief Executive Officer Olivier Le Peuch commented, “I’m very
     proud we have reached this agreement to combine our OneStim business with a
     leader in North American hydraulic fracturing who shares a like-minded focus on
     customers, technology, people and our safety culture. This partnership provides an
     ideal home for our OneStim business and its employees and is in line with our
     capital stewardship strategy while benefiting from future market upside through our
     equity stake. Alongside the comprehensive suite of services and products that
     Schlumberger continues to offer in North America land, this partnership with
     Liberty will uniquely position us to leverage our technology and scale to
     significantly improve our customers’ performance.”

     Some key transaction features, and strategic rationale, are:

        •   Combination of Liberty, the most innovative and efficient frac company,
            with the technology and scale of Schlumberger OneStim, a significant
            division of the world’s leading oilfield services company

        •   Financially compelling transaction with strong benefits for Liberty and
            Schlumberger shareholders, creating one of the largest pressure pumping
            companies in North America

        •   2019 combined pro-forma revenue of $5.2 billion and substantial earnings
            power


                                              7
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 8 of 16




             •   Combined pro-forma market capitalization of $1.2 billion and a robust pro
                 forma balance sheet with no net debt and significant available liquidity

             •   Expanded technology and operating capabilities will further increase E&P
                 operator efficiencies, enhance shale asset economics and raise the bar for
                 sustainable and environmentally conscious frac operations

             •   World-class completions data and technology portfolio including the most
                 comprehensive production and completions database, Big Data analytics,
                 advanced software for reservoir modeling and designing optimal
                 completions, and frac fleet automation and electrification

             •   Alliance agreement will provide for future collaboration and access to the
                 companies’ technology portfolios beyond the scope of this transaction, such
                 as Schlumberger’s digital platform, subsurface expertise, downhole
                 completions equipment, frac trees and flowback technology

The Proxy Statement Contains Material Misstatements or Omissions

       28.       Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to Liberty Oilfield’s stockholders. The Proxy Statement misrepresents

or omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote in favor of the Stock Issuance.

       29.       Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the Company’s and the Transferred Business’ financial projections and the data

and inputs underlying the financial valuation analyses that support the fairness opinion provided

by the Company’s financial advisor, TPH; and (ii) TPH’s potential conflicts of interest.

Material Omissions Concerning Liberty Oilfield’s and the Transferred Business’ Financial
Projections and TPH’s Financial Analyses
       30.       The Proxy Statement omits material information regarding Liberty Oilfield’s and

the Transferred Business’ financial projections.




                                                   8
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 9 of 16




       31.     For example, the Proxy Statement fails to disclose for each of the “Company’s

Summary Forecast for the Transferred Business – Base Case,” “Company’s Summary Forecast for

the Transferred Business – Low Case,” “Company’s Summary Forecast for the Transferred

Business Alternative Demand Case,” “Company’s Summary Forecast for the Company – Base

Case,” “Company’s Summary Forecast for the Company – Low Case,” and “Company’s Summary

Forecast for the Company Alternative Demand Case”: (i) unlevered free cash flow (“UFCF”); (ii)

EBITDA; and (iii) the line items underlying the Company’s and Transferred Business’ UFCF and

EBITDA over the projection period.

       32.     Additionally, the Proxy Statement fails to disclose the potential cost savings and

operating synergies projected by the Company’s management and provided to the Board and

utilized by TPH in its Discounted Cash Flow Accretion/Dilution Analysis and Illustrative

Undiscounted Future Value per Share Analysis.

       33.     The Proxy Statement also omits material information regarding TPH’s financial

analyses.

       34.     The Proxy Statement describes TPH’s fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of TPH’s fairness opinion

and analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Liberty Oilfield’s public stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on TPH’s

fairness opinion in determining whether to vote in favor of the Stock Issuance.

       35.     With respect to TPH’s Contribution Analysis, the Proxy Statement fails to disclose:

(i) the Company’s and the Schlumberger Parties’ estimated EBITDA for the years 2020-2025; and

(ii) the Company’s and the Schlumberger Parties’ Total Horsepower.




                                                9
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 10 of 16




       36.     With respect to TPH’s Discounted Cash Flow Contribution Analysis, the Proxy

Statement fails to disclose: (i) the Company’s and Transferred Business’ UFCFs utilized in the

analysis; (ii) quantification of the Company’s and Transferred Business’ terminal values; (iii)

quantification of the inputs and assumptions underlying the discount rate range of 12% to 18%;

(iv) the projected net debt as of December 31, 2020 for each of the Company and the Transferred

Business; and (v) the outstanding shares of common stock as of August 31, 2020.

       37.     With respect to TPH’s Discounted Cash Flow Accretion/Dilution Analysis, the

Proxy Statement fails to disclose: (i) the post-acquisition company’s UFCFs utilized in the

analysis; (ii) quantification of the post-acquisition company’s terminal value; (iii) quantification

of the inputs and assumptions underlying the discount rate range of 12% to 18%; (iv) the projected

net debt of the post-acquisition company as of December 31, 2020; and (v) the outstanding shares

of the post-acquisition company.

       38.     With respect to TPH’s Illustrative Undiscounted Future Value per Share Analysis,

the Proxy Statement fails to disclose: (i) the estimated EBITDA for the Company on a status quo

basis for the calendar years 2021 through 2025; (ii) the post-acquisition company’s estimated

EBITDA for the calendar years 2021 through 2025; (iii) the projected net debt as of December 31

for the calendar years 2020 through 2024; and (iv) the projected fully diluted number of shares

outstanding.

       39.     Without such undisclosed information, Liberty Oilfield stockholders cannot

evaluate for themselves whether the financial analyses performed by TPH were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Stock Issuance. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can




                                                10
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 11 of 16




fully evaluate the extent to which TPH’s opinion and analyses should factor into their decision

whether to vote in favor of or against the Stock Issuance.

       40.     The omission of this material information renders the statements in the “Certain

Management Forecasts” and “Opinion of the Company’s Financial Advisor” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning TPH’s Potential Conflicts of Interest
       41.     The Proxy Statement fails to disclose material information concerning the potential

conflicts of interest faced by TPH.

       42.     The Proxy Statement sets forth that:

       Pursuant to the terms of its engagement, the Company agreed to pay TPH a fee for
       its services that is expected to be approximately $5 million, $1.5 million of which
       became payable upon the rendering of TPH’s opinion and the remaining portion of
       which is contingent upon the consummation of the proposed Acquisition. In
       addition, the Company agreed to pay TPH a fee of up to $1.5 million in the
       Company’s sole discretion upon the consummation of the proposed Acquisition.
Proxy Statement at 110. The Proxy Statement fails, however, to disclose the parameters and

criteria TPH needs to satisfy to receive the discretionary fee and whether the Company anticipates

paying TPH the additional fee.

       43.     Additionally, the Proxy Statement sets forth that:

       TPH previously provided services to the Company on unrelated matters, including
       serving as an underwriter in connection with the Company’s initial public offering
       in 2018 and, as previously disclosed to the Company, TPH previously provided
       services to certain controlled portfolio companies of Riverstone Holdings LLC, an
       indirect shareholder of the Company, on unrelated matters. TPH may in the future
       provide investment banking or other financial services to the Schlumberger Parties,
       the Company, Riverstone Holdings LLC or any of the other parties to the proposed
       Acquisition or their respective shareholders, affiliates or portfolio companies. In
       connection with such investment banking or other financial services, TPH may
       receive compensation.




                                                11
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 12 of 16




Id. The Proxy Statement fails, however, to disclose the amount of compensation TPH has received

or will receive for providing such services to certain controlled portfolio companies of Riverstone

Holdings LLC.

        44.     Moreover, the Proxy Statement fails to disclose the specific nature of any past

services TPH has provided to the Schlumberger Parties and the fees received for such services.

        45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        46.     The omission of this material information renders the statements in the “Opinion of

the Company’s Financial Advisor” section of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

        47.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Stock Issuance, Plaintiff and the other stockholders of Liberty Oilfield will be unable to

make a sufficiently informed decision whether to vote in favor of the Stock Issuance and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        48.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        49.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary in order to make the



                                                 12
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 13 of 16




statements made, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       50.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the Company’s and the

Transferred Business’ financial projections, the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor, TPH, and

potential conflicts of interest faced by TPH. The defendants were at least negligent in filing the

Proxy Statement with these materially false and misleading statements.

       51.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Stock Issuance.

       52.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                           COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       54.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       55.     The Individual Defendants acted as controlling persons of Liberty Oilfield within




                                                13
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 14 of 16




the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Liberty Oilfield and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Stock Issuance. They were,

thus, directly involved in the making of this document.

       58.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Stock

Issuance. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the directors.

       59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control




                                                 14
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 15 of 16




over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Liberty Oilfield’s

stockholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Stock Issuance;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.




                                                 15
Case 1:20-cv-03348-KLM Document 1 Filed 11/10/20 USDC Colorado Page 16 of 16




 Dated: November 10, 2020             Respectfully submitted,

                                      /s/ Richard A. Acocelli
                                      Richard A. Acocelli
                                      WEISSLAW LLP
                                      1500 Broadway, 16th Floor
                                      New York, NY 10036
                                      Telephone: (212) 682-3025
                                      Facsimile: (212) 682-3010
                                      Email: racocelli@weisslawllp.com

                                      Attorneys for Plaintiff




                                     16
